Case 8:19-cv-02367-VMC-TGW Document 1 Filed 09/24/19 Page 1 of 8 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 TIMOTHY LUDZIESKI,

        Plaintiff,

 v.                                                     CASE NO.:

 G.G. SCHMITT & SONS, INC.,
 a Foreign Profit Corporation,

       Defendant.
 _______________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, TIMOTHY LUDZIESKI (“Plaintiff” or “Mr. Ludzieski”) files suit

 against the Defendant, G.G. SCHMITT & SONS, INC., a Foreign Limited Liability

 Company (“G.G.” or “Defendant”), and alleges as follows:

        1.      Plaintiff brings these claims for disability discrimination against

 Defendant for its termination of Plaintiff based upon his disability, or “perceived

 disability,” in violation of the Americans with Disabilities Act of 1990, as amended 42

 U.S.C. § 12101 et seq. (“ADA”). Plaintiff is seeking damages including back pay, front

 pay, compensatory damages, punitive damages, and his attorneys’ fees and costs.

                                      JURISDICTION

        2.      The Court has original jurisdiction over Plaintiff’s ADA claims pursuant

 to 28 U.S.C. § 1331 as they arise under 42 U.S.C. § 12101 et seq. Specifically, Plaintiff

 was discriminated against, treated differently than other employees, and ultimately

 terminated, solely because of his disability, and/or “perceived disability.”
Case 8:19-cv-02367-VMC-TGW Document 1 Filed 09/24/19 Page 2 of 8 PageID 2



                                            VENUE

         3.      Venue is proper because Defendant conducts substantial business in

 Sarasota County, Florida, and Plaintiff worked for Defendant in Sarasota County,

 Florida, where the actions at issue took place.

                                           PARTIES

         4.      At all times material, Plaintiff was a resident of Sarasota County, Florida.

         5.      During the relevant limitations period, Plaintiff was an employee of

 Defendant in Sarasota County, Florida.

         6.      Plaintiff is protected by the ADA because: (a) he was a disabled or

 “perceived as disabled” employee who suffered discrimination because of his disability

 or “perceived disability” by Defendant; and (b) he suffered an adverse employment

 action as a result of his disability or “perceived disability.”

         7.      Defendant was at all material times an “employer” as defined by the ADA.

                               CONDITIONS PRECEDENT

         8.      Plaintiff timely filed a charge of discrimination with the U.S. Equal

 Employment Opportunity Commission (“EEOC”) against Defendant.

         9.      On August 27, 2019, the EEOC mailed Plaintiff a Notice of Right to Sue,

 giving Plaintiff the right to bring a civil action on his ADA claims within 90 days of his

 receipt of the same.

         10.     Plaintiff timely files this action within the applicable period of limitations

 against Defendant.

         11.     All conditions precedent to this action have been satisfied and/or waived.




                                                2
Case 8:19-cv-02367-VMC-TGW Document 1 Filed 09/24/19 Page 3 of 8 PageID 3



                                    FACTUAL ALLEGATIONS

         12.      Mr. Ludzieski worked as the Engineering and Design Manager for

 Defendant from February 2018, until his termination on July 16, 2018.1

         13.      During his employment, Mr. Ludzieski was a hard-working employee,

 who had no significant history non-ADA/FCRA related attendance, performance, or

 disciplinary issues.

         14.      Sadly, on June 18, 2018, Mr. Ludzieski was briefly hospitalized for

 depression and suicidal thoughts as a result of an underlying mental health issue.

         15.      Immediately, Mr. Ludzieski’s wife called Defendant’s Manager, Kurt

 Bender (“Mr. Bender”), and informed him of same, and that Mr. Ludzieski would return

 to work shortly.

         16.      Luckily, three (3) days later, Mr. Ludzieski’s doctors discharged him from

 the hospital with medication and cleared him to return to work.

         17.      Immediately upon being released, Mr. Ludzieski informed Owner, Ron

 Schmitt (“Mr. Schmitt”), and Mr. Bender, that he was ready and able to return to work.

         18.      Mr. Schmitt, on the other hand, unilaterally made the determination that

 Mr. Ludzieski was “not ready” to return and ordered him to take as much time as he

 needed, and to gauge his situation “week by week.”

         19.      Defendant’s Human Resources Manager, Frank Angerame (“Mr.

 Angerame”), also sent Plaintiff an email that stated, among other things, that to return to

 work, the “company policy states that you must have an unconditional authorization,

 from your doctor, to return to work without restrictions . . . At that time, the company


 1
  Plaintiff’s EEOC Charge contained a typographical error by counsel as to the date of his termination as
 July 20, 2018. The correct date is July 16, 2018.


                                                     3
Case 8:19-cv-02367-VMC-TGW Document 1 Filed 09/24/19 Page 4 of 8 PageID 4



 will assess whether it is in the best interest, for all parties, for you to return to work.”

 (emphasis added).

         20.    Defendant’s “100% healed policy” as Defendant’s Human Resources

 Manager’s email confirms constitutes a per se violation of the ADA because it “prevents

 individual assessment ... [and] necessarily operates to exclude disabled people that are

 qualified to work.” Steffen v. Donahoe, 680 F.3d 738, 748 (7th Cir.2012) (citing Powers

 v. USF Holland, Inc., 667 F.3d 815, 819 (7th Cir.2011)) (“[A]ll courts agree that a 100%

 rule is impermissible as to a disabled person.”)

         21.    Based on this refusal to allow him to return to work despite being cleared

 to do so, Mr. Ludzieski elected to seek further treatment over the following weeks and

 was subsequently diagnosed with bipolar disorder and schizophrenia, all the while

 keeping his employer appraised of his progress, diagnosis, and clear intent to return to

 work.

         22.    After weeks of treatment, on July 16, 2018, Mr. Ludzieski’s Doctor

 cleared him to return to work on a full time basis, without restrictions, effective July 19,

 2018. To that end, his Doctor provided him with a medical note (in compliance with

 Defendant’s “100% healed policy”) confirming the foregoing for Mr. Ludzieski to

 provide to Defendant.

         23.    On the same day, Mr. Ludzieski called Defendant’s management to inform

 them of his ability to return to work, and provided Defendant with the foregoing note

 authorizing his full time return to work without restriction on July 19, 2018.




                                              4
Case 8:19-cv-02367-VMC-TGW Document 1 Filed 09/24/19 Page 5 of 8 PageID 5



         24.     However, on July 16, 2018, when Plaintiff called to discuss the specifics

 of his return to work three (3) days later, Mr. Schmitt informed Mr. Ludzieski that he was

 terminated from his employment with Defendant effective immediately.

         25.     When Mr. Ludzieski asked why he was being fired, Mr. Schmitt

 shockingly explained that he “didn’t feel comfortable” around Mr. Ludzieski because of

 his disability and mental health condition.

         26.     Offended and stunned, Mr. Ludzieski objected, and explained that Mr.

 Schmitt’s actions and statements amounted to disability discrimination.

         27.     Yet, Mr. Schmitt remained obstinate and accused Mr. Ludzieski of being

 dangerous by stating that he does not feel safe around him, and doesn’t want him in the

 vicinity of other employees.

         28.     This offensive exchange confirmed that Mr. Ludzieski was terminated not

 because of any inability to perform his duties, but because he was “perceived as” being

 unfit for his position because of his disability.

         29.     This is direct evidence of discrimination under the ADA.

         30.     As a result of distressing and illegal manner in which Plaintiff was fired,

 upon hearing the foregoing from Defendant, Plaintiff immediately suffered a significant

 relapse exacerbating his prior condition, and, necessitating further treatment and

 evaluation by his medical team through October 1, 2019.

         31.     Defendant’s actions toward Plaintiff caused him severe emotional distress

 and damage.




                                                5
Case 8:19-cv-02367-VMC-TGW Document 1 Filed 09/24/19 Page 6 of 8 PageID 6



         32.     By reason of the foregoing, Defendant’s actions, and non-actions, affected

 the “terms, conditions, or privileges” of Plaintiff’s employment as envisioned by the

 ADA.

         33.     At all material times hereto, Plaintiff was ready, willing and able to

 perform his job duties and otherwise qualified for his position with an accommodation as

 permitted by law.

         34.     Pleading in the alternative, Plaintiff’s impairment did not substantially

 limit a major life activity but was treated by Defendant as if he did.

         35.     Pleading in the alternative, Plaintiff’s medical condition constituted an

 impairment that limited a major life activity only because of Defendant’s attitude toward

 the impairment.

         36.     Defendant does not have a non-discriminatory rationale for its actions

 toward Plaintiff.

         37.     Plaintiff suffered sufficiently severe and pervasive treatment because of

 his disability and/or “perceived disability.”

                             COUNT I:
        AGAINST DEFENDANT FOR DISCRIMINATION UNDER THE ADA
                       BASED ON DISABILITY

         38.     Plaintiff realleges and adopts the allegations contained in paragraphs 1-37

 as if fully set forth in this Count.

         39.     The acts of Defendant, by and through its agents and employees, violated

 Plaintiff’s rights against disability discrimination under the ADA.

         40.     The discrimination to which Plaintiff was subjected was based on his

 disability and/or “perceived disability.”




                                                 6
Case 8:19-cv-02367-VMC-TGW Document 1 Filed 09/24/19 Page 7 of 8 PageID 7



        41.     The conduct of Defendant its agents and employees proximately, directly,

 and foreseeably injured Plaintiff, including, but not limited to, lost wages and benefits,

 future pecuniary losses, emotional pain and suffering, humiliation, inconvenience, mental

 anguish, loss of enjoyment of life, and other non-pecuniary losses.

        42.     The conduct of Defendant was so willful and wanton, and in such reckless

 disregard of the statutory rights of Plaintiff, as to entitle him to an award of punitive

 damages against Defendant to deter it, and others, from such conduct in the future.

        43.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

 expenses pursuant to the ADA.

        44.     Plaintiff has no plain, adequate or complete remedy at law for the actions

 of Defendant, which have caused, and continue to cause, irreparable harm.

                       REQUEST FOR RELIEF AS TO COUNT I

        WHEREFORE, Plaintiff prays that this Court will:

        45.     Issue a declaratory judgment that the discrimination against Plaintiff by

 Defendant was a violation of Plaintiff’s rights under the ADA;

        46.     Require that Defendant make Plaintiff whole for his losses suffered as a

 result of the discrimination through reinstatement, or, if that is not practical, through an

 award of front pay;

        47.     Grant Plaintiff a judgment against Defendant for damages, including

 punitive damages;

        48.     Award Plaintiff his reasonable attorney’s fees and litigation expenses

 against Defendant pursuant to the ADA.

        49.     Provide any additional relief that this Court deems just.




                                              7
Case 8:19-cv-02367-VMC-TGW Document 1 Filed 09/24/19 Page 8 of 8 PageID 8



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands trial by jury on all issues so triable.

       DATED this 24th day of September 2019.

                                              Respectfully Submitted,

                                              /s/ Noah E. Storch____
                                              /s Noah E. Storch
                                              Noah E. Storch, Esq.
                                              Florida Bar No. 0085476
                                              Email: noah@floridaovertimelawyer.com
                                              RICHARD CELLER LEGAL, P.A.
                                              10368 West State Road 84, Suite 103
                                              Davie, Florida 33324
                                              Telephone: (866) 344-9243
                                              Facsimile: (954) 337-2771

                                              Attorneys for Plaintiff




                                              8
